Affirmed and Memorandum Opinion filed February 26, 2004








Affirmed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00555-CR
NO. 14-03-00556-CR
NO. 14-03-00557-CR
____________
 
ALEX BERNARD
JOHNSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County,
Texas
Trial Court Cause No.
916,099, 916,100, 916,110
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offenses of aggravated
sexual assault, aggravated kidnaping, and aggravated assault with a deadly
weapon.  On April 21, 2003, the trial
court sentenced appellant to confinement for twenty years for the aggravated
assault, life for aggravated kidnaping, and life for aggravated sexual
assault.  Appellant filed a pro se notice
of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).